DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 03/12/2021, with respect to “encoding the source data file by generating a source data file hashing table having a plurality of entries, each entry in the plurality of entries including a first part storing an encoded hash value and a second part storing encoded source file offset location corresponding to the hash value, the source data file hashing table being stored in a storage location, wherein a size of the source data file hashing table is determined based on a size of the source data file, the encoded source file offset location being encoded using a corresponding hash value and a hash mask”, have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-33 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 and 21-33 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: accelerating delta- compressing data, where a target data file is being delta-compressed against a source data file and having at least one common sequence of characters with the source file, selecting, for a computing system, a hashing function for executing the accelerating of delta- compressing of data by the computing system, hashing a plurality of non-overlapping portions of the source data file using the selected hashing function to generate a plurality of corresponding hash values, encoding the source data file by generating a source data file hashing table having a plurality of entries, each entry in the plurality of entries that includes a first part that stores an encoded hash value and a second part that stores encoded source file offset location corresponding to the hash value, the source data file hashing table being stored in a storage location, where the size of the source data file hashing table is determined based on the size of the source data file, the encoded source file offset location being encoded using a corresponding hash value and a hash mask, the encoded hash value being encoded using a portion of bits of the hash value, upon determining a match between one or more encoded source file offset locations and one or more target file offset locations, comparing, an encoded hash value at the matching encoded source file offset location to a hash value of a portion of the target file at the matching target file offset location, the target file having a plurality of portions, determining, based on the comparing, at least one longest common sequence of characters in the one or more portions of the source file and the one or more portions of the target file being present at the matching encoded source file offset location and the matching target file offset location, based on the determining, generating, a patch file having at least one of the following: at least one insert instruction and at least copy instruction, and delta-compressing the target file by replacing the target file with the generated patch file and writing the patch file into the storage location, the generated patch file having a smaller size than the target data file, where the portions of the target file are generated by combining the portions of the source file and the generated patch file.  As recited in claim 1, 8 and 15.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 8 and 15.  Therefore claims 1, 8 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/11/2021